



Exhibit 10.7
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned CARTER
VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership, (“CVOP
II”) and THE ENTITIES LISTED ON THE SIGNATURE PAGES HEREOF AS SUBSIDIARY
GUARANTORS (“Initial Guarantors”) and EACH ADDITIONAL GUARANTOR (AS DEFINED IN
THE CREDIT AGREEMENT [HEREINAFTER DEFINED]) THAT MAY HEREAFTER BECOME A PARTY TO
THIS GUARANTY (CVOP II, Initial Guarantors and such Additional Guarantors are
sometimes hereinafter referred to individually as a “Guarantor” and collectively
as “Guarantors”), the receipt and sufficiency whereof are hereby acknowledged by
Guarantors, and for the purpose of seeking to induce KEYBANK NATIONAL
ASSOCIATION, a national banking association (hereinafter referred to as
“Lender”, which term shall also include each other Lender which may now be or
hereafter become a party to the “Loan Agreement” (as hereinafter defined), any
Lender acting as the Issuing Lender under the Loan Agreement, and shall also
include any such individual Lender acting as administrative agent for all of the
Lenders), to extend credit or otherwise provide financial accommodations to
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation
(“Borrower”), under the Loan Agreement, which extension of credit and provision
of financial accommodations will be to the direct interest, advantage and
benefit of Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender (hereinafter referred to collectively as the “Obligations”)
(capitalized terms that are used herein that are not otherwise defined herein
shall have the meanings set forth in the Loan Agreement):
(a)the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Term Loan Notes made by Borrower
to the order of Lenders in the aggregate principal face amount of up to Five
Hundred Twenty Million and No/100 Dollars ($520,000,000.00), subject to
increases resulting from increases in the Total Commitment as provided in
Section 2.11 of the Loan Agreement, together with interest as provided in the
Term Loan Notes and together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions thereof;
and
(b)    the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of each other note as may be
issued under that certain Term Loan Agreement dated as of even date herewith (as
the same may be varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed or modified or restated from time to time, the “Loan
Agreement”) among Borrower, KeyBank, for itself and as agent, and the other
lenders now or hereafter a party thereto, together with interest as provided in
each such note, together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases, and extensions thereof
(the Term Loan Notes and each of the notes described in this subparagraph (b)
are hereinafter referred to collectively as the “Note”); and





--------------------------------------------------------------------------------





(c)    the full and prompt payment and performance of any and all obligations of
Borrower to Lender under the terms of the Loan Agreement, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, and extensions thereof; and
(d)    the full and prompt payment and performance of any “Hedge Obligations”
(as defined in the Loan Agreement); and
(e)    Intentionally Omitted.
(f)    the full and prompt payment and performance when due of any and all
obligations of Borrower to Issuing Lender under the terms of the Loan Agreement,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements and extensions thereof; and
(g)    the full and prompt payment and performance of any and all other
obligations of Borrower to Lender under any other agreements, documents or
instruments now or hereafter evidencing, securing or otherwise relating to the
indebtedness evidenced by the Note or the Loan Agreement (the Note, the Loan
Agreement, and said other agreements, documents and instruments are hereinafter
collectively referred to as the “Loan Documents” and individually referred to as
a “Loan Document”). Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 2.11 of the Loan Agreement pursuant to which
the Total Commitment under the Loan Agreement may be increased to a maximum
amount of $600,000,000.00 and agree that this Unconditional Guaranty of Payment
and Performance (this “Guaranty”) shall extend and be applicable to each new or
replacement note delivered by the Borrower in connection with any such increase
of the Total Commitment and all other obligations of Borrower under the Loan
Documents as a result of such increase without notice to or consent from
Guarantors, or any of them.
Notwithstanding anything to the contrary contained in the Guaranty, under no
circumstances shall the “Obligations” (as defined herein) include any obligation
that constitutes an Excluded Hedge Obligation of any Guarantor.
1.    Agreement to Pay and Perform; Costs of Collection. Guarantors do hereby
agree that following and during the continuance of an Event of Default under the
Loan Documents if the Note is not paid by Borrower in accordance with its terms,
or if any and all sums which are now or may hereafter become due from Borrower
to Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower or any Guarantor under the other Loan Documents are not
performed by such Borrower or Guarantor, as applicable, in accordance with their
terms, Guarantors will immediately upon demand make such payments and perform
such obligations. Guarantors further agree to pay Lender on demand all
reasonable costs and expenses (including court costs and reasonable attorneys’
fees and disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby, or any portion thereof, or to enforce this Guaranty, and
until paid to Lender, such sums shall bear interest at the Default Rate set
forth in Section 4.11 of the Loan Agreement unless collection from Guarantors of
interest at such rate would be contrary to applicable law, in which event such
sums shall bear interest at the highest rate which may be collected from
Guarantors under applicable law.


2



--------------------------------------------------------------------------------





2.    Reinstatement of Refunded Payments. If, for any reason, any payment to
Lender of any of the Obligations guaranteed hereunder is required to be
refunded, rescinded or returned by Lender to Borrower, or paid or turned over to
any other Person, including, without limitation, by reason of the operation of
bankruptcy, reorganization, receivership or insolvency laws or similar laws of
general application relating to creditors’ rights and remedies now or hereafter
enacted, Guarantors agree to pay to the Lender on demand an amount equal to the
amount so required to be refunded, paid or turned over (the “Turnover Payment”),
the obligations of Guarantors shall not be treated as having been discharged by
the original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.
3.    Rights of Lender to Deal with Collateral, Borrower and Other Persons. Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from any other Guarantor or any other
Person or entity, either with or without consideration: release or surrender any
lien or other security of any kind or nature whatsoever held by it or by any
Person, firm or corporation on its behalf or for its account, securing any
indebtedness or liability hereby guaranteed (it being understood that as of the
Closing Date the Obligations are unsecured); substitute for any collateral so
held by it, other collateral of like kind, or of any kind (it being understood
that as of the Closing Date the Obligations are unsecured); modify the terms of
the Note or the other Loan Documents; extend or renew the Note for any period;
grant releases, compromises and indulgences with respect to the Note or the
other Loan Documents and to any Persons or entities now or hereafter liable
thereunder or hereunder; release any other guarantor (including any Guarantor),
surety, endorser or accommodation party of the Note or any of the other Loan
Documents; or take or fail to take any action of any type whatsoever. No such
action which Lender shall take or fail to take in connection with the Note or
the other Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower or any Guarantor, nor any course of dealing with
Borrower or any other Person, shall release any Guarantor’s obligations
hereunder, affect this Guaranty in any way or afford any Guarantor any recourse
against Lender. The provisions of this Guaranty shall extend and be applicable
to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the other Loan
Documents, and any and all references herein to the Note and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof. Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 2.11 and Section 18.3 of the Loan Agreement and
agree that this Guaranty shall extend and be applicable to each new or
replacement note delivered by Borrower pursuant thereto without notice to or
further consent from Guarantors, or any of them.
4.    No Contest with Lender; Subordination. So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit, Guarantors will not, by paying any sum
recoverable hereunder (whether or not demanded by Lender) or by any means or on
any other ground, claim any set-off or counterclaim


3



--------------------------------------------------------------------------------





against Borrower in respect of any liability of any Guarantor to Borrower or, in
proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with Lender in respect of any payment hereunder or
be entitled to have the benefit of any counterclaim or proof of claim or
dividend or payment by or on behalf of Borrower or the benefit of any other
security for any of the Obligations hereby guaranteed which, now or hereafter,
Lender may hold or in which it may have any share. Guarantors hereby expressly
waive any right of contribution or reimbursement from or indemnity against
Borrower or any other Guarantor, whether at law or in equity, arising from any
payments made by any Guarantor pursuant to the terms of this Guaranty, and
Guarantors acknowledge that Guarantors have no right whatsoever to proceed
against Borrower or any other Guarantor for reimbursement of any such payments
except for those rights of each Guarantor under the Contribution Agreement;
provided, however, each Guarantor agrees not to pursue or enforce any of its
rights under the Contribution Agreement or otherwise and each Guarantor agrees
not to make or receive any payment on account of such rights under the
Contribution Agreement or otherwise so long as any of the Obligations remain
unpaid or undischarged or any Lender has any obligation to make Loans or issue
Letters of Credit. In the event any Guarantor shall receive any payment under or
on account of such rights whether under the Contribution Agreement or otherwise
while any of the Obligations are outstanding, it shall hold such payment as
trustee for Lender and be paid over to Lender on account of the indebtedness of
Borrower to Lender but without reducing or affecting in any manner the liability
of Guarantors under the other provisions of this Guaranty except to the extent
the principal amount or other portion of such indebtedness shall have been
reduced by such payment. In connection with the foregoing, Guarantors expressly
waive any and all rights of subrogation to Lender against Borrower or any other
Guarantor, and Guarantors hereby waive any rights to enforce any remedy which
Lender may have against Borrower or any other Guarantor and any rights to
participate in any collateral for Borrower’s obligations under the Loan
Documents. Guarantors hereby subordinate any and all indebtedness of Borrower
now or hereafter owed to any Guarantor to all indebtedness of Borrower or any
other Guarantor to Lender, and agree with Lender that (a) Guarantors shall not
demand or accept any payment from Borrower or any other Guarantor on account of
such indebtedness, (b) Guarantors shall not claim any offset or other reduction
of Guarantors’ obligations hereunder because of any such indebtedness, and (c)
Guarantors shall not take any action to obtain any interest in any of the
security described in and encumbered by the Loan Documents because of any such
indebtedness (it being understood that as of the Closing Date the Obligations
are unsecured); provided, however, that, if Lender so requests, such
indebtedness shall be collected, enforced and received by Guarantors as trustee
for Lender and be paid over to Lender on account of the indebtedness of Borrower
to Lender, but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such outstanding indebtedness shall have
been reduced by such payment.
5.    Waiver of Defenses. Guarantors hereby agree that their obligations
hereunder shall not be affected or impaired by, and hereby waive and agree not
to assert or take advantage of any defense based on:
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to


4



--------------------------------------------------------------------------------





the departure from or other indulgence with respect to, the Loan Agreement, any
other Loan Document, or any other document or instrument evidencing or relating
to any obligations hereby guaranteed, or (iv) any waiver, renewal, extension,
addition, or supplement to, or deletion from, or any other action or inaction
under or in respect of, the Loan Agreement, any of the other Loan Documents, or
any other documents, instruments or agreements relating to the obligations
hereby guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;
(b)    any subordination of the payment of the obligations hereby guaranteed to
the payment of any other liability of Borrower or any other Person;
(c)    any act or failure to act by Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against Borrower or
any other Person to recover payments made under this Guaranty;
(d)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed (it being understood that as of the Closing Date the Obligations are
unsecured);
(e)    any application of sums paid by Borrower or any other Person with respect
to the liabilities of Lender, regardless of what liabilities of the Borrower
remain unpaid;
(f)    any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;
(g)    either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;
(h)    any statute of limitations in any action hereunder or for the collection
of the Note or for the payment or performance of any obligation hereby
guaranteed;
(i)    the incapacity, lack of authority, death or disability of Borrower, any
Guarantor or any other Person or entity, or the failure of Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or in
any other proceeding) of Borrower or any Guarantor or any other Person or
entity;
(j)    the dissolution or termination of existence of Borrower, any Guarantor or
any other Person or entity;
(k)    the voluntary or involuntary liquidation, sale or other disposition of
all or substantially all of the assets of Borrower or any Guarantor or any other
Person or entity;
(l)    the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person or entity, or any of Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;


5



--------------------------------------------------------------------------------





(m)    the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any collateral (it being understood that as of the Closing Date, the
Obligations are unsecured), the Real Estate or any of the improvements located
thereon;
(n)    the failure of Lender to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation of Borrower or of
any action or nonaction on the part of any other Person whomsoever in connection
with any obligation hereby guaranteed;
(o)    any failure or delay of Lender to commence an action against Borrower or
any other Person, to assert or enforce any remedies against Borrower under the
Note or the other Loan Documents, or to realize upon any security;
(p)    any failure of any duty on the part of Lender to disclose to any
Guarantor any facts it may now or hereafter know regarding Borrower (including,
without limitation Borrower’s financial condition), any other Person, any
collateral (it being understood that as of the Closing Date, the Obligations are
unsecured), or any other assets or liabilities of such Persons, whether such
facts materially increase the risk to Guarantors or not (it being agreed that
Guarantors assume responsibility for being informed with respect to such
information);
(q)    failure to accept or give notice of acceptance of this Guaranty by
Lender;
(r)    failure to make or give notice of presentment and demand for payment of
any of the indebtedness or performance of any of the obligations hereby
guaranteed;
(s)    failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;
(t)    any and all other notices whatsoever to which Guarantors might otherwise
be entitled;
(u)    any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed (it being understood that as of the Closing Date,
the Obligations are unsecured);
(v)    the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;
(w)    the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents;
(x)    any transfer by Borrower or any other Person of all or any part of any
security encumbered by the Loan Documents (it being understood that as of the
Closing Date, the Obligations are unsecured);
(y)    the failure of Lender to perfect any security or to extend or renew the
perfection of any security (it being understood that as of the Closing Date, the
Obligations are unsecured); or


6



--------------------------------------------------------------------------------





(z)    to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Guarantors might otherwise be entitled, it
being the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.
Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower or the other Guarantors and that such Guarantor may therefore incur
partially or totally nonreimbursable liability hereunder. Nevertheless,
Guarantors hereby authorize and empower Lender, its successors, endorsees and
assigns, to exercise in its or their sole discretion, any rights and remedies,
or any combination thereof, which may then be available, it being the purpose
and intent of Guarantors that the obligations hereunder shall be absolute,
continuing, independent and unconditional under any and all circumstances.
Notwithstanding any other provision of this Guaranty to the contrary, each
Guarantor hereby waives and releases any claim or other rights which such
Guarantor may now have or hereafter acquire against Borrower, or any other
Guarantor or other Person of all or any of the obligations of Guarantors
hereunder that arise from the existence or performance of such Guarantor’s
obligations under this Guaranty or any of the other Loan Documents, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, any right to participate in any claim or remedy
of Lender against Borrower or any other Guarantor or other Person or any
collateral which Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, by any payment made hereunder or otherwise, including, without limitation,
the right to take or receive from Borrower or any other Guarantor, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights, except for those
rights of each Guarantor under the Contribution Agreement; provided, however,
each Guarantor agrees not to pursue or enforce any of its rights under the
Contribution Agreement and each Guarantor agrees not to make or receive any
payment on account of the Contribution Agreement so long as any of the
Obligations remain unpaid or undischarged or any Lender has any obligation to
make Loans. In the event any Guarantor shall receive any payment under or on
account of the Contribution Agreement, it shall hold such payment as trustee for
Lender and be paid over to Lender on account of the indebtedness of Borrower to
Lender but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such indebtedness shall have been reduced
by such payment.
6.    Guaranty of Payment and Performance and Not of Collection. This is a
guaranty of payment and performance and not of collection. The liability of
Guarantors under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other Person, nor against securities or liens (if any) available to Lender,
its successors, successors in title, endorsees or assigns. Guarantors hereby
waive any right to require that an action be brought against Borrower or any
other Person or to require that resort be had to any security or to any balance
of any deposit account or credit on the books of Lender in favor of Borrower or
any other Person.
7.    Rights and Remedies of Lender. In the event of an Event of Default under
the Note or the other Loan Documents, or any of them, that is continuing (it
being understood that the Lender has no obligation to accept cure after an Event
of Default occurs), Lender shall have the right to


7



--------------------------------------------------------------------------------





enforce its rights, powers and remedies thereunder or hereunder or under any
other Loan Document, in any order, and all rights, powers and remedies available
to Lender in such event shall be nonexclusive and cumulative of all other
rights, powers and remedies provided thereunder or hereunder or by law or in
equity. Accordingly, Guarantors hereby authorize and empower Lender upon the
occurrence and during the continuance of any Event of Default under the Note or
the other Loan Documents, at its sole discretion, and without notice to
Guarantors, to exercise any right or remedy which Lender may have, including,
but not limited to, foreclosure, exercise of rights of power of sale, acceptance
of a deed or assignment in lieu of foreclosure, appointment of a receiver,
exercise of remedies against personal property, or enforcement of any assignment
of leases, as to any security, whether real, personal or intangible. At any
public or private sale of any security or collateral for any of the Obligations
guaranteed hereby (it being understood that as of the Closing Date, the
Obligations are unsecured), whether by foreclosure or otherwise, Lender may, in
its discretion, purchase all or any part of such security or collateral so sold
or offered for sale for its own account and may apply against the amount bid
therefor all or any part of the balance due it pursuant to the terms of the Note
or any of the other Loan Document without prejudice to Lender’s remedies
hereunder against Guarantors for deficiencies. If the Obligations guaranteed
hereby are partially paid by reason of the election of Lender to pursue any of
the remedies available to Lender, or if such Obligations are otherwise partially
paid, this Guaranty shall nevertheless remain in full force and effect, and
Guarantors shall remain liable for the entire balance of the Obligations
guaranteed hereby even though any rights which any Guarantor may have against
Borrower or any other Person may be destroyed or diminished by the exercise of
any such remedy.
8.    Application of Payments. Guarantors hereby authorize Lender, without
notice to Guarantors, to apply all payments and credits received from Borrower,
any Guarantor or any other Person or realized from any security (it being
understood that as of the Closing Date, the Obligations are unsecured).
9.    Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim. Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit


8



--------------------------------------------------------------------------------





the ability of Lender to enforce any rights of Lender against Guarantors by
virtue of this Guaranty or otherwise.
10.    Covenants of Guarantors. Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans or issue Letters of Credit, Guarantors will
comply with any and all covenants applicable to Guarantors set forth in the Loan
Agreement.
11.    Rights of Set-off. Regardless of the adequacy of any collateral (it being
understood that as of the Closing Date, the Obligations are unsecured), during
the continuance of any Event of Default under the Note or the other Loan
Documents, Lender may at any time and without notice to Guarantors set-off and
apply the whole or any portion or portions of any or all deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or branch of Lender where the deposits are held) now or hereafter held
by Lender against amounts payable under this Guaranty, whether or not any other
person or persons could also withdraw money therefrom.
12.    Changes in Writing; No Revocation. This Guaranty may not be changed
orally, and no obligation of any Guarantor can be released or waived by Lender
except as provided in Section 5.6 or Section 27 of the Loan Agreement. This
Guaranty shall be irrevocable by Guarantors until all indebtedness guaranteed
hereby has been completely repaid and all obligations and undertakings of
Borrower under, by reason of, or pursuant to the Note, the Letters of Credit and
the Loan Documents have been completely performed and the Lenders have no
further obligation to advance Loans or issue Letters of Credit under the Loan
Agreement.
13.    Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Guaranty (hereinafter in this Section 13
referred to as “Notice”), but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings, must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by telegraph,
telecopy, telefax or telex, and addressed as follows:
The address of Lender is:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Real Estate Capital Services
With a copy to:

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550



9



--------------------------------------------------------------------------------





Atlanta, Georgia 30328
Attn: Mr. Daniel Stegemoeller
Telecopy No.: (770) 510-2195
and


Dentons US LLP
        Suite 5300
        303 Peachtree Street, N.E.
        Atlanta, Georgia 30308
        Attn: William F. Timmons, Esq.
        Telecopy No.: (404) 527-4198


The address of Guarantors is:
c/o Carter Validus Operating Partnership II, LP
Two Urban Center
4890 West Kennedy Blvd., Suite 650
Tampa, Florida 33609
Attn: Kay C. Neely, Chief Financial Officer
Telecopy No.: (813) 287-0397
With a copy to:
Morris, Manning and Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, NE
Atlanta, Georgia 30326
Attn: Douglas D. Selph, Esq.
Telecopy No.: (404) 365-9532


        
Each Notice shall be effective upon being delivered personally or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy or telefax is permitted, upon being
sent and confirmation of receipt. The time period in which a response to any
such Notice must be given or any action taken with respect thereto (if any),
however, shall commence to run from the date of receipt if personally delivered
or sent by overnight courier, or if so deposited in the United States Mail, the
earlier of three (3) Business Days following such deposit or the date of receipt
as disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days’ prior Notice thereof, Borrower, Guarantors or Lender shall have the
right from time to time and at any time during the term of this Guaranty to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America


10



--------------------------------------------------------------------------------





14.    Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
15.    CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED
FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN SECTION 13
ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY
SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY
GUARANTOR, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR
TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE
OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT. EACH GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
15. EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD AN OPPORTUNITY TO REVIEW THIS
SECTION 15 WITH THEIR LEGAL


11



--------------------------------------------------------------------------------





COUNSEL AND THAT SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR FREE, KNOWING
AND VOLUNTARY ACT.
16.    Successors and Assigns. The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns. No
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of Lender.
17.    Assignment by Lender. This Guaranty is assignable by Lender in whole or
in part in conjunction with any assignment of the Note or portions thereof, and
any assignment hereof or any transfer or assignment of the Note or portions
thereof by Lender shall operate to vest in any such assignee the rights and
powers, in whole or in part, as appropriate, herein conferred upon and granted
to Lender.
18.    Severability. If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.
19.    Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Loan Agreement.
20.    No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
21.    Time of the Essence. Time is of the essence with respect to each and
every covenant, agreement and obligation of Guarantors under this Guaranty.
22.    Ratification. Each Guarantor does hereby restate, reaffirm and ratify
each and every warranty and representation regarding such Guarantor or its
Subsidiaries set forth in the Loan Agreement as if the same were more fully set
forth herein.
23.    Joint and Several Liability. Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.
24.    Fair Consideration. The Guarantors represent that the Guarantors are
engaged in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Loan Agreement.


12



--------------------------------------------------------------------------------





25.    Counterparts. This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
26.    Condition of Borrower. Without reliance on any information supplied by
the Lender, each Guarantor has independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral (it being understood that as of the
Closing Date, the Obligations are unsecured), and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral (it being
understood that as of the Closing Date the Obligations are unsecured).
SIGNATURES BEGIN ON NEXT PAGE


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
7th day of August, 2019.
 
 CVOP II:


 
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
By: Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
general partner
By: /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)




 
 
 
 



SIGNATURES CONTINUED ON NEXT PAGE




Signature Page to Unconditional Guaranty of Payment and Performance

--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS:


HC-11250 FALLBROOK DRIVE, LLC,
HCII-5525 MARIE AVENUE, LLC,
HEALTH CARE II-110 CHARLOIS BOULEVARD, LLC,
HCII-150 YORK STREET, LLC,
HCII-1800 PARK PLACE AVENUE, LLC,
HCII-5100 INDIAN CREEK PARKWAY, LLC,
DCII-505 W. MERRILL STREET, LLC,
HCII-30 PINNACLE DRIVE, LLC,
HCII-110 EAST MEDICAL CENTER BLVD., LLC,
HCII-15 ENTERPRISE DRIVE, LLC,
HCII-68 CAVALIER BOULEVARD, LLC,
HCII-107 FIRST PARK DRIVE, LLC,
HCII-3590 LUCILLE DRIVE, LLC,
HCII-237 WILLIAM HOWARD TAFT ROAD, LLC,
HCII-2752 CENTURY BOULEVARD, LLC,
HCII-200 MEMORIAL DRIVE, LLC,
DCII-5400-5510 FELTL ROAD, LLC,
HCII-2001 HERMANN DRIVE, LLC,
HCII-1131 PAPILLION PARKWAY, LLC,
HCII-HERITAGE PARK, LLC,
HCII-HPI HEALTHCARE PORTFOLIO, LLC,
HCII-750 12TH AVENUE, LLC,
DCII-700 AUSTIN AVENUE, LLC,
HCII HPI-3110 SW 89TH STREET, LLC,
HCII HPI-1616 S. KELLY AVENUE, LLC,
HCII HPI-3212 89TH STREET, LLC,
HCII HPI-300 NW 32ND STREET, LLC,
HCII HPI-3125 SW 89TH STREET, LLC, and
HCII HPI-3115 SW 89TH STREET, LLC,
each a Delaware limited liability company
By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership

By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner

By: /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)


[SIGNATURES CONTINUED ON NEXT PAGE]


Signature Page to Unconditional Guaranty of Payment and Performance

--------------------------------------------------------------------------------





DCII-5225 EXCHANGE DRIVE, LLC,
DCII-3255 NEIL ARMSTRONG BOULEVARD, LLC,
DCII-200 CAMPUS DRIVE, LLC,
HCII-11200 NORTH PORTLAND AVENUE, LLC,
DCII-400 MINUTEMAN ROAD, LLC,
DCII-2601 W. BROADWAY ROAD, LLC,
C&Y PARTNERS, LLC,
DCII-1501 OPUS PLACE, LLC,
DCII-10309 WILSON BLVD., LLC,
HCII-2111 OGDEN AVENUE, LLC,
DCII-1400 CROSSBEAM DRIVE, LLC,
DCII-1400 KIFER ROAD, LLC,
DCII-8700 GOVERNORS HILL DRIVE, LLC,
HCII-9800 LEVIN ROAD NW, LLC,
HCII-4409 NW ANDERSON HILL ROAD, LLC,
DCII-2005 EAST TECHNOLOGY CIRCLE, LLC,
HCII-1015 S. WASHINGTON AVENUE, LLC,
DCPII-SAC-11085 SUN CENTER DRIVE, LLC,
DCPII-SAC-3065 GOLD CAMP DRIVE, LLC,
DCII-4121 PERIMETER CENTER PLACE, LLC,
HCII-1601 WEST HEBRON PARKWAY, LLC,
HCII-455 PARK GROVE DRIVE, LLC,
DCII-400 HOLGER WAY, LLC,
HCII-2006 4TH STREET, LLC,
HCII-307 E. SCENIC VALLEY AVENUE, LLC,
DCII-4726 HILLS AND DALES ROAD NW, LLC,
HCII-3&5 MEDICAL PARK DRIVE, LLC,
HCII-1200 NORTH MAIN STREET, LLC,
HCII-124 SAWTOOTH OAK STREET, LLC,
HCII-23157 I-30 FRONTAGE ROAD, LLC,
HCII-2412 AND 2418 NORTH OAK STREET, LLC, and
HCII-12499 UNIVERSITY AVENUE, LLC,
each a Delaware limited liability company
By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership

By:
Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation, its general partner

By: /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)


[SIGNATURES CONTINUED ON NEXT PAGE]


Signature Page to Unconditional Guaranty of Payment and Performance

--------------------------------------------------------------------------------





HCII-30 PINNACLE DRIVE PA, LP, a Delaware limited partnership
By:
HCII-30 Pinnacle Drive, LLC, a Delaware limited liability company, its general
partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)
HCII-2752 CENTURY BOULEVARD PA, LP, a Delaware limited partnership
By:
HCII-2752 Century Boulevard, LLC, a Delaware limited liability company, its
general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)


[SIGNATURES CONTINUED ON NEXT PAGE]


Signature Page to Unconditional Guaranty of Payment and Performance

--------------------------------------------------------------------------------







HCII-110 CHARLOIS BOULEVARD, LP, a Delaware limited partnership
By:
Health Care II-110 Charlois Boulevard, LLC, a Delaware limited liability
company, its general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)


DCII-1400 CROSSBEAM DR., LP, a Delaware limited partnership
By:
DCII-1400 Crossbeam Drive, LLC, a Delaware limited liability company, its
general partner

By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Kay C. Neely
Name: Kay C. Neely
Title: Chief Financial Officer and Treasurer
(SEAL)


SIGNATURES CONTINUED ON NEXT PAGE


Signature Page to Unconditional Guaranty of Payment and Performance

--------------------------------------------------------------------------------






Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Section 15 hereof and Section 25 of the Loan Agreement.
KEYBANK NATIONAL ASSOCIATION,
as Agent for the Lenders
By: /s/ Kristin Centracchio
Name: Kristin Centracchio
Title: Vice President


Signature Page to Unconditional Guaranty of Payment and Performance

